NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     _____________

                                      No. 10-3458
                                     _____________

                           UNITED STATES OF AMERICA

                                             v.

                                 JAMAL TURNQUEST,
                                     a/k/a POP
                                       a/k/a P

                                 JAMAL TURNQUEST,
                                      Appellant

                                     _____________


                   On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         District Court No. 2-07-cr-00737-002
                  District Judge: The Honorable Eduardo C. Robreno


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 13, 2012

                   Before: SMITH and CHAGARES, Circuit Judges
                               ROSENTHAL, District Judge*



*
    The Honorable Lee H. Rosenthal, District Judge for the United States District Court for
    the Southern District of Texas, sitting by designation.
                             (Filed: September 17, 2012)
                              _____________________

                                    OPINION
                             _____________________

SMITH, Circuit Judge.

      A jury convicted Jamal Turnquest of conspiracy to distribute cocaine, and

the District Court sentenced him to 264 months imprisonment. Turnquest appeals

his conviction and sentence. We will affirm.

                                         I.

      On August 6, 2008, Turnquest was indicted and charged with conspiracy to

distribute 5 kilograms or more of cocaine and 50 grams or more of crack cocaine,

in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A) (“Count 1”).        The

government alleged that Kareem Smith was the head of a conspiracy to distribute

cocaine and crack cocaine in parts of Philadelphia and Cecil County, Maryland

from November 2002 through September 2007 (referred to in the Indictment as the

Smith Crack Cocaine Gang or “SCCG”)). It further alleged that Turnquest was a

co-conspirator and principal manager of the SCCG.

      On June 2, 2009, following a jury trial, Turnquest was convicted on Count 1.

On July 8, 2009, Turnquest filed a motion for judgment of acquittal pursuant to

Federal Rule of Criminal Procedure 29(c). On March 10, 2010, the District Court

denied Turnquest’s motion.

                                         2
      On June 28, 2010, the District Court held a hearing to assist it in sentencing

Turnquest and his co-defendants. At this hearing, the parties introduced evidence

as to the applicability, if any, of sentencing enhancements.

      On July 16, 2010, the District Court issued an order determining that

Turnquest’s base offense level under U.S.S.G. § 2D1.1(c)(1) (2008) was 38.1 The

Court further concluded that two enhancements were appropriate: +2 because the

offense involved a dangerous weapon pursuant to § 2D1.1(b)(1); and +3 because

he was a principal manager in the SCCG pursuant to § 3B1.1(b).2 The Court

further determined that Turnquest had no criminal history points.           Thus, the

District Court concluded that Turnquest had a total offense level of 43, a criminal

history category of I, and a sentencing guidelines range of lifetime imprisonment.

      On August 10, 2010, the District Court imposed a sentence on Turnquest of

264 months imprisonment to be followed by a 5-year period of supervised release,

along with a $1,000 fine and a $100 special assessment.




1
   The District Court sentenced Turnquest under the 2008 version of the Sentencing
Guidelines Manual. Thus, all references to the Guidelines Manual in this opinion are to
the 2008 version.
2
  The only aspect of Turnquest’s sentence that he is appealing is the District Court’s
determination that a principal manager enhancement was appropriate. Turnquest does
not challenge the District Court’s determination of his base offense level or that the
offense involved a dangerous weapon.


                                          3
      Turnquest appealed his conviction and sentence.3

                                         II.

                                         A.

      Turnquest argues that, although the evidence could lead a jury to conclude

that he was often in the company of Smith and that he understood that Smith was

engaging in illegal activities, the evidence was insufficient to prove that he joined

the SCCG.

      We review a challenge to the denial of a motion for judgment of acquittal de

novo, viewing the evidence in the light most favorable to the government. United

States v. Flores, 454 F.3d 149, 154 (3d Cir. 2006). We must sustain the verdict if

“any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). It is

immaterial that the evidence also permits a “less sinister conclusion” because “the

evidence need not be inconsistent with every conclusion save that of guilt.” United

States v. Brodie, 403 F.3d 123, 134 (3d Cir. 2005) (citation and quotation marks

omitted). In sum, the verdict must stand unless the insufficiency of the evidence is

clear. United States v. Smith, 294 F.3d 473, 477 (3d Cir. 2002) (citation and

quotation marks omitted).


3
  The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have appellate
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                         4
      The elements of a conspiracy charge under § 846 are: (1) a unity of purpose

between the alleged conspirators; (2) an intent to achieve a common goal; and (3)

an agreement to work together toward that goal. See United States v. Iglesias, 535
F.3d 150, 156 (3d Cir. 2008).

      A reasonable jury could conclude that the evidence, viewed in the light most

favorable to the government, sufficiently demonstrates Turnquest’s participation in

the SCCG. This evidence includes testimony by members of the SCCG that

Turnquest: sold drugs for Smith (Supp. App. 105, 271-73, 278, 314); bagged crack

for Smith (Supp. App. 100-02; 615); delivered crack to members of the SCCG

(Supp. App. 282, 287, 373A-76A); was arrested at least three times for drug

offenses that involved the SCCG (Supp. App. 284); and oversaw the SCCG’s

operations, including directing a member of the SCCG to: drive Turnquest to pick

up crack, deliver drugs to buyers in exchange for money, and rent hotel rooms for

the SCCG using money provided by Smith or Turnquest (Supp. App. 315-18, 327-

30). Moreover, Smith testified that he and Turnquest were working together in the




                                        5
cocaine business. Supp. App. 614, 624.4 Based on this and other evidence, a

reasonable jury could infer that Turnquest was a member of the SCCG.

      Accordingly, the District Court did not err in denying Turnquest’s Rule 29

motion for judgment of acquittal.

                                            B.

      Turnquest argues that, at sentencing, the District Court erred in determining

that he was a manager of the SCCG and applying a three level enhancement to his

offense level under U.S.S.G. § 3B1.1. We review the District Court’s decision for

clear error. See United States v. Richards, 674 F.3d 215, 222 (3d Cir. 2012)

(“[W]here . . . sentencing adjustments require a district court to closely examine a

set of facts and determine whether they fit within the definition of the adjustment

before deciding whether to apply the adjustment, we should review that decision

for clear error only.”); see, e.g., United States v. Starnes, 583 F.3d 196, 216-17 (3d

Cir. 2009) (reviewing a district court’s determination of the defendant’s role under

§ 3B1.1 for clear error).

4
 Turnquest argues that he, like the defendant in United States v. Pressler, 256 F.3d 144
(3d Cir. 2001), never agreed to work with Smith or any other members of the SCCG to
achieve a common goal or advance a common interest. However, Pressler is inapposite
for primarily two reasons. First, the issue in Pressler was whether a conspiracy existed at
all, not whether a particular individual was a member of a documented conspiracy. See
Id. at 151. Second, the evidence demonstrates that Turnquest, unlike the defendant in
Pressler, was so closely connected with the conspiracy that a reasonable jury could infer
he shared a unity of purpose with — and joined — the SCCG with the intent to further its
common goals.

                                            6
      Under § 3B1.1(b), sentencing courts may increase the defendant’s offense

level by three levels where “the defendant was a manager or supervisor . . . and the

criminal activity involved five or more participants or was otherwise extensive.”

To qualify for the enhancement, the defendant must have managed or supervised at

least one other participant in the illegal activity. See U.S.S.G. § 3B1.1 cmt. n.2. A

“participant” is one who is criminally responsible for the offense, but that person

need not have been convicted. See id. cmt. n.1. A manager or supervisor is one

who “exercise[s] some degree of control over others involved in the offense.”

United States v. Chau, 293 F.3d 96, 103 (3d Cir. 2002) (quoting United States v.

Fuller, 897 F.2d 1217, 1220 (1st Cir. 1990)).

      Here, the District Court did not plainly err by determining that Turnquest

was a manager or supervisor of the SCCG under § 3B1.1. Michael Martin, who

was a member of the SCCG, testified at trial that Turnquest, inter alia, generally

oversaw the SCCG’s operations and directed him to: pick up drugs from suppliers,

deliver drugs to buyers in exchange for money, and rent hotel rooms using money

provided by Smith or Turnquest. See Supp. App. 315-18, 327-30. Similarly,

Smith testified that Turnquest was his “right-hand man.” See Supp. App. 614.

Moreover, Turnquest does not challenge the District Court’s determination that the

SCCG had at least five participants. Thus, the District Court did not plainly err by



                                         7
applying the enhancement.5

       Accordingly, we will affirm.6




5
  Contrary to Turnquest’s argument, the District Court’s application of an enhancement
under § 3B1.1 did not violate the rule set forth in Apprendi v. New Jersey, 530 U.S. 466
(2000). Turnquest was convicted of violating 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A),
which carries a statutory maximum term of life imprisonment. See 21 U.S.C. §
841(b)(1). The District Court’s application of the enhancement did not increase
Turnquest’s potential maximum sentence, and thus, Apprendi is inapposite.
6
  On July 20, 2011, Turnquest filed his briefing in this appeal through counsel. After the
briefing was filed, new counsel — Patrick Connors — was appointed for Turnquest. On
June 18, 2012, Turnquest filed a motion seeking the appointment of new counsel based
on Connors’ apparent refusal to include certain arguments that Turnquest had requested.
We construe Turnquest’s motion as one for ineffective assistance of appellate counsel.
Such a claim, however, is generally inappropriate on direct appeal. See United States v.
Thornton, 327 F.3d 268, 271-73 (3d Cir. 2003). Accordingly, we will deny Turnquest’s
claim for ineffective assistance of appellate counsel without prejudice to his right to raise
this claim on collateral attack.


                                             8